Citation Nr: 0803476	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  04-05 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for tonsillitis status 
post-tonsillectomy.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for sinusitis.

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for bilateral hearing loss.

4.  Entitlement to a compensable rating for a service-
connected complete dental extraction.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs




WITNESSES AT HEARING ON APPEAL

Veteran and [redacted]


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 15, 1961 to 
August 13, 1962 and from August 22, 1962 to May 1964 in the 
United States Army.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.

The veteran presented testimony before the undersigned 
Veterans Law Judge at the RO in December 2007.  A transcript 
of this hearing has been associated with the veteran's VA 
claims folder.  

The veteran's representative appears to have raised the issue 
of service connection for temporomandibular joint syndrome 
secondary to the veteran's service-connected complete dental 
extraction, as indicated in the December 2007 hearing 
transcript on page 7.  This matter is referred to the RO for 
appropriate action.

The issues of entitlement to service connection for 
tonsillitis status post-tonsillectomy and whether new and 
material evidence has been received to reopen previously 
denied claims of entitlement to service connection for 
sinusitis, and bilateral hearing loss are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDINGS OF FACT

1.  The veteran underwent complete dental extraction with 
prosthetic replacement while in service.

2.  The veteran's service-connected loss of masticatory 
surface has not been shown to be manifested by significant 
impairment in masticatory function and where the loss can not 
be replaced by a suitable prosthesis. 


CONCLUSION OF LAW

The criteria for a compensable rating for a service-connected 
dental extraction
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.150, Diagnostic Code 9913 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide; and must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. 
§ 3.159(b)(1).  Any error in VCAA notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflect that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
February 2002.  As this letter was issued prior to the 
appealed rating decision, this case raises no procedural 
concerns in view of the Mayfield line of decisions.  
Moreover, further VCAA letters were also issued in March 2003 
and December 2003. 

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In the present case, such notification was provided in a 
March 2006 letter.  

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  

The Board also notes that the veteran has been afforded a 
comprehensive VA examination for the dental claim in 
conjunction with this appeal, addressing the disorder at 
issue.

In summary, all relevant facts have been properly developed 
in regard to the veteran's claims, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claims.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Increased Rating for Dental Extraction

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See generally Fenderson v. West, 12 Vet. App. 
119 (1999).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Diagnostic Code 9913 provides a compensable disability rating 
based on whether the lost masticatory surface can or cannot 
be restored by a suitable prosthesis.  If the lost 
masticatory surface cannot be restored, the Diagnostic Code 
9913 provides a maximum 40 percent disability rating for the 
loss of all teeth, a 30 percent rating for the loss of all 
upper teeth or all lower teeth, a 20 percent rating for the 
loss of all upper and lower posterior or upper and lower 
anterior teeth, a 10 percent rating for the loss of all upper 
anterior or lower anterior teeth, and a 10 percent rating for 
all upper and lower teeth on one side missing.  A 0 percent 
rating is assigned where the loss of masticatory surface can 
be restored by suitable prosthesis.  These ratings apply only 
to bone loss through trauma or disease, such as 
osteomyelitis, and not to the loss of the alveolar process as 
a result of periodontal disease, since such loss is not 
considered disabling.  38 C.F.R. § 4.150 (2007).  Hence, the 
level of disability rating to be assigned under Diagnostic 
Code 9913 is dependent on the extent of loss and whether the 
loss can be restored by prosthesis.  

The veteran complained that his jaw popped and locked in an 
October 2004 VA examination.  He stated that the popping and 
locking started after his teeth were extracted in 1962 at 
Fort Polk.  The veteran told the examiner that he was fitted 
for dentures and that the "new dentures I have now fit 
good."  According to the examiner, all the teeth were 
extracted.  The examiner noted that there was no functional 
impairment, loss of motion, or limitation on lateral 
excursion range of motion.  The examiner charted that the 
veteran has normal interincisor range of motion and some 
normal alveolar bone loss, which did not affect the function 
of the dentures.  The diagnosis was possible 
temporomandibular joint syndrome.
 
Here, the degree of disability would not support the 
assignment of a compensable rating under Diagnostic Code 
9913.  The Board finds that the criteria of Diagnostic Code 
9913 is specific and that an evaluation in excess of 0 
percent is only warranted when there is a certain degree of 
tooth loss and where the loss can not be replaced by a 
suitable prosthesis.  Here, the veteran has lost all his 
teeth; however, these teeth are shown to be replaceable with 
a suitable prosthesis.  As they are replaceable, they do not 
meet the schedular criteria for a compensable rating.  Thus, 
the Board concludes that the preponderance of the evidence is 
against the claim. 
 
The Board has considered whether other Diagnostic Codes are 
applicable.  Diagnostic Codes 9901-9905 are not applicable 
given that there is no impairment in masticatory function as 
a result of service-connected loss of masticatory surface or 
malunion of the mandible.  Diagnostic Code 9905 is also not 
applicable given the veteran's normal interincisor range of 
motion.  

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent, or indeed any, hospitalization for the 
disability and that the manifestations of the disability are 
not in excess of those contemplated by the assigned rating.  
In sum, there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned rating.  Therefore, the 
Board has concluded that referral of this case of extra-
schedular consideration is not in order. 

After considering all the evidence of record, the Board finds 
that a compensable rating is not warranted.  38 C.F.R. § 
4.71a, Diagnostic Code 9913.  Accordingly, the Board finds 
that the preponderance of the evidence is against the claim, 
and that the claim must be denied. 


ORDER

Entitlement to a compensable rating for a service-connected 
complete dental extraction is denied.


REMAND

For an application to reopen a previously denied claim for 
service connection, the VCAA requires that VA provide a 
notice letter that describes the basis of the previous 
denial, as well as the evidence necessary to substantiate the 
element(s) of service connection found to be unsubstantiated 
in the previous denial.  The failure to provide this notice 
prior to the adjudication of a veteran's claim generally 
constitutes prejudicial error by VA.  The veteran must also 
be notified of what constitutes both "new" and "material" 
evidence to reopen the previously denied claim.   See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The veteran has not received a sufficient notice letter 
explaining that new and material evidence must be submitted 
to reopen his previously denied claims of service connection 
for sinusitis and bilateral hearing loss, nor one describing 
the basis of the previous denial of the veteran's claims or 
informing him of what constitutes "new" and "material" 
evidence (i.e. a medical nexus opinion relating current 
condition to service).  Therefore, the instant claims must be 
remanded for proper notice under VCAA.

Further, the treatment for acute tonsillitis in service and 
the diagnosis of chronic tonsillitis post-service raises the 
question of an etiological relationship between the 
tonsillitis status post-tonsillectomy disability and service, 
the Board finds that a further examination addressing the 
question of etiology is necessary.  38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VCAA notice letter 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to what constitutes new and material 
evidence to reopen his previously denied 
claims of entitlement to service 
connection for sinusitis and bilateral 
hearing loss.  Such notice letter should 
describe the basis of the previous denial 
of the veteran's service connection 
claims, as well as the evidence necessary 
to substantiate the element(s) of service 
connection found to be unsubstantiated in 
the previous denial.  Specifically, the 
letter should inform the veteran about 
the need to show linking medical 
evidence, including but not limited to, a 
doctor's statement showing that there is 
a reasonable possibility that the current 
disability was caused by injury or 
disease that began or was made worse 
during military service.  

2.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment which are 
not currently associated with the 
veteran's claims file should be 
requested.  All records obtained pursuant 
to this request must be included in the 
veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

3.  Then, the veteran should be afforded 
a VA examination, with an appropriate 
examiner, to determine the nature and 
etiology of his chronic tonsillitis 
status post-tonsillectomy.  The veteran's 
claims file should be made available to 
the examiner prior to the examination, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to provide a 
diagnosis.  The examiner is also 
requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that current the chronic 
tonsillitis status post-tonsillectomy, if 
present, are related to the veteran's 
period of active service.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

4.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for a response.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


